Title: To Thomas Jefferson from William Thurmon, 19 December 1808
From: Thurmon, William
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Lynchburg Virginai Decer 19th 1808
                  
                  I make Bold to trouble you with the perrusial of this letter and the examination of this one which is the Production of our Country My Brother and my Self have found out a quarry of this kind of Stone about 25 miles from this place and about 15 from your place in Bedford this is in amherst Co we have Began to dress them in this way only a little thicker and Sell them to our neighbours at 1/6 By Retail and they are much approved of indeed I think there is a verry large quantity of the Stone and four hands can dress about 100 per day If this is worth your attetion Be Pleased to accept of this from one who wishes you helth Prosperrity and happyness
                  I am yours with Respect
                  
                     William Thurmon
                     
                  
               